DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bora et al. “Bora” US 2013/0234598.

Regarding claims 1 and 14, Bora teaches a method and an electric control device comprising (Figure 1): a real time clock circuit (Figure 1 110); a wireless transceiver circuit (Figure 1 112); an antenna communicably coupled to the wireless 
a controller/processor (Figure 1 106) communicably coupled to the real time clock circuit, the wireless transceiver circuit and the LED control circuit, wherein the controller/processor controls the LED current control circuit to produce a light having a specified color, a specified intensity or both (Paragraphs 82 and 97 teach adjusting the color and intensity).

Regarding claim 2, Bora teaches one or more LEDs connected to the LED current control circuit (Figure 1 122a and 122b); and
The controller/processor provides an on/off signal having a cycle time such that the LEDs produce the light having a specified color or intensity based on how long each LED is turned on or off during the cycle time (the processor/controller sends signals which provides an on/off timing based on a cycle time for providing a particular color / intensity; Paragraphs 82 and 97).

Regarding claim 3, Bora teaches the one or more LEDs include two or more LEDs that are not turned ON at the same time (Paragraph 97).

Regarding claim 4, Bora teaches the LED current control comprises a PWM driver, switching or mux circuit or one or more LED control units (Paragraph 81).



Regarding claim 6, Bora teaches a hard reset circuit coupled to the controller/processer (Figure 1 116).

Regarding claim 7, Bora teaches a user device sending commands to the controller/processor (Paragraph 79 teaches a wireless device sending commands).

Regarding claims 8 and 15, Bora teaches the commands are selected, created, modified or sent using a user interface on the user device (a user interface is used to control the lights; Paragraph 75.  Further paragraph 189 teaches a user interface to receive user’s commands).

Regarding claims 9 and 16, Bora teaches the one or more programs include scheduling, automation, default, user created, quick setup, soft reset, hard rest, or combination (Paragraph 189 teaches a software application is used to manage, automate, and program the lights by the user).

Regarding claim 10, Bora teaches a sensor coupled to the controller/processor (Figure 1 118).



Regarding claims 12 and 17, Bora teaches the controller/processor updates or monitors the RTC (Paragraph 258 teaches the processor monitoring the RTC.  Figure 1 shows the controller and RTC coupled directly together thus some form of monitoring would take place for communication).

Regarding claim 13, Bora teaches a connection to an AC or DC power source coupled to the RTCV, transceiver, control circuit and processor (100, 102, 104 of Figure 1 are the power connections, see Paragraph 83).

Regarding claim 18, Bora teaches a method and an electric control device comprising (Figure 1): a real time clock circuit (Figure 1 110); a wireless transceiver circuit (Figure 1 112); an antenna communicably coupled to the wireless transceiver circuit (Figure 1 114); and 
a controller/processor (Figure 1 106) communicably coupled to the real time clock circuit, the wireless transceiver circuit, wherein the controller/processor sends a broadcast signal via the transceiver and antenna (Paragraph 75 teaches wirelessly sending control signals to adjust the lighting of the devices including intensity, color, etc…; see also paragraphs 82 and 97).


one or more LEDs connected to the LED current control circuit (Figure 1 122a and 122b); and
The controller/processor provides an on/off signal having a cycle time such that the LEDs produce the light having a specified color or intensity based on how long each LED is turned on or off during the cycle time (the processor/controller sends signals which provides an on/off timing based on a cycle time for providing a particular color / intensity; Paragraphs 82 and 97).

Regarding claim 20, Bora teaches the device operating in a mesh network; Paragraphs 77, 79, and 160).

Regarding claim 21, Bora teaches the broadcast signal includes a command (Paragraph 79 teaches a wireless device sending commands).

Regarding claim 22, Bora teaches a battery connected to the real time clock circuit (Paragraph 91).

Regarding claim 23, Bora teaches a hard reset circuit coupled to the controller/processer (Figure 1 116).



Regarding claim 25, Bora teaches a user device sending commands to the controller/processor (Paragraph 79 teaches a wireless device sending commands).

Regarding claim 26, Bora teaches the one or more programs include scheduling, automation, default, user created, quick setup, soft reset, hard rest, or combination (Paragraph 189 teaches a software application is used to manage, automate, and program the lights by the user).

Regarding claim 27, Bora teaches a sensor coupled to the controller/processor (Figure 1 118).

Regarding claim 28, Bora teaches the sensor is a light sensor (Figure 1 118 is an ambient light sensor).

Regarding claim 29, Bora teaches the controller/processor updates or monitors the RTC (Paragraph 258 teaches the processor monitoring the RTC.  Figure 1 shows the controller and RTC coupled directly together thus some form of monitoring would take place for communication).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRANDON M RENNER/           Primary Examiner, Art Unit 2419